MOORE, Judge,
concurring in part and dissenting in part.
I concur in the main opinion to the extent it determines that the Houston Circuit Court (“the trial court”) had subject-matter jurisdiction over the civil action filed by B.F.G. (“the father”). I respectfully dissent from the main opinion’s affir-mance of the judgment of the trial court.
*407In its final judgment, the trial court addressed visitation as follows:
“The Court has considered the father’s request for a visitation order but finds that court-ordered visitation is neither practical nor in the child’s best interest at this time. The evidence presented at trial established that the father accused the parties’ minor child ... of lying when the allegations of sexual abuse were first made by [the child] against the father’s teenage son, Additionally, the mother testified at trial that [the child], following the allegations of sexual abuse, actually expressed fear of her father. The evidence presented at trial further established that the father, after his son was accused of sexual abuse, threatened the mother by telling the mother that she would ‘be dead’ if she ‘did not make the right decision,’ and that the father left a voice message on the mother’s phone that the mother may need to go into a ‘witness protection’ program. As to the father’s request to be allowed visitation in Nevada, the mother testified that the father’s home is the very location where the acts of sexual abuse occurred. Additionally, the mother testified that on a previous visit to Nevada to see the father, the child was exposed to inappropriate video games and movies. The mother testified that she was concerned that the father’s home in Nevada would not be appropriate for a girl of [the childjs age. Given this recent and tumultuous history involving the parties and [the child], and given the fact that [the child] remains in counseling and therapy due to acts of sexual abuse committed against her by the father’s son, the Court finds that the imposition of a specific and mandatory visitation schedule would be more harmful than beneficial to the child. Hoivever, nothing in this order shall be construed as prohibiting the ■ parties from agreeing upon such visitation at reasonable times and places if the parties jointly determine ■that such visitation is in the best interest of the child. Further, the Court notes that this order is subject to modification at any time in the future should there be a material change of circumstances which would cause the Court to find that a specific visitation schedule is in the best interest of the child.”
(Emphasis added.)
I can construe the judgment in only one way—as denying the father any specific visitation schedule but permitting the father visitation at “reasonable times and places” upon the agreement of C.N.L. (“the mother”).' The trial court did not deny the father visitation with the child; the judgment merely denies the father’s request for a mandatory and specific visitation schedule. If the judgment had denied the father visitation altogether, the parties would have been precluded from agreeing to'paternal visitation, subject -to the contempt powers of the trial court. However, the judgment clearly and specifically allows the father to visit the child if both parties agree that it is in the child’s best interest.7
In my'opinion, the judgment in this case cannot be distinguished in any meaningful way from other judgments this court has *408reversed for giving the custodial parent control over the visitation of the noncustodial parent. See, e.g., K.L.U. v. M.C., 809 So.2d 837 (Ala.Civ.App.2001) (judgment awarded father supervised visitation and trial court orally stated that visitation would be at times and places to be determined by the parties); K.L.R. v. L.C.R., 854 So.2d 124, 133 (Ala.Civ.App.2003) (reversing judgment awarding mother “ ‘reasonable access of visitation’ ” with children); R.K.J. v. J.D.J., 887 So.2d 915, 919 (Ala.Civ.App.2004) (reversing judgment awarding mother supervised visitation “ at reasonable times and places’ ”); L.L.M, v. S.F., 919 So.2d 307 (Ala.Civ.App.2005); D.B. v. Madison Cty. Dep’t of Human Res., 937 So.2d 535 (Ala.Civ.App.2006) (plurality opinion) (recognizing that a judgment allowing custodial parent complete discretion over noncustodial parent’s visitation with child was reversible error); A.M.B v. R.B.B., 4 So.3d 468 (Ala.Civ.App.2007) (reversing judgment leaving the noncustodial parent’s visitation rights to the sole discretion of the custodial parent or other legal custodian of the child); and C.W.S. v. C.M.P., 99 So.3d 864, 869 (Ala.Civ.App.2012) (reversing judgment insofar as it awarded father supervised visitation at times to be “ ‘mutually agreed’ ” on by the parties). It is true that the judgment in the present case does not command that the father shall have visitation with the child, but, like in the cases cited above, it conditions visitation on the agreement of the custodial parent, leaving the mother total discretion as to the father’s visitation. We reversed the judgments in the above-cited cases not only because they enabled the custodial parent to completely deny visitation, but also because they impermis-sibly delegated the judicial function to decide visitation disputes to a third party. See Pratt v. Pratt, 56 So.3d 638, 644 (Ala.Civ.App.2010). In this case, the judgment is most extreme because it grants the mother not only the right to determine the mode and manner of visitation, but also the right to decide whether the father shall have any visitation at all. A noncustodial parent’s right to visitation should never be premised on the agreement of the custodial parent. See Cowart v. Burnham, 204 So.3d 880, 880 (Ala.Civ.App.2015) (Moore, J., concurring in part and dissenting in part) (arguing that trial court cannot delegate judicial function to custodial parent to decide when suspension of noncustodial parent’s visitation should end).8
The father correctly argues in his brief to this court that the trial court effectively awarded him visitation at the discretion of the mother. The judgment expressly requires the parties to “mutually agree” as to the reasonableness of visitation, including its time and place, before any visitation may occur. As such, the judgment gives the mother “the ability to deny visitation on the grounds that it was not ‘reasonable.’ ” R.K.J. v. J.D.J 887 So.2d at 919. This court has consistently held that it is reversible error for a trial court to vest a custodial parent with such discretion over visitation by a noncustodial parent. See Pratt v. Pratt, supra. Based on the reasoning of that line of cases, the judgment should be reversed. Thus, I dissent from the affirmance of the judgment.

. Thus, I do not join any aspect of the main opinion analyzing the judgment as one denying visitation. I note, however, that, due to the fundamental right of a noncustodial parent to association with his or .her child, this court carefully scrutinizes any judgment denying visitation to assure that the "judgment [is] based on evidence that would lead the trial court to be reasonably certain that the termination of visitation is essential to protect the child's best interests,” M.R.D. v. T.D., 989 So.2d 1111, 1114 (Ala.Civ.App.2008). I do not agree with any statement of the law made.in the main opinion to the contrary.


. For that reason, I do not agree with the main opinion that, if the trial court had denied the father visitation, it would have been permissible for the trial court to give the mother discretion "to allow visitation to which the father does not have a right.” — So.3d at-. In my opinion, such a provision would violate the law.